                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 NOLAN MCDANDAL,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:18-CV-732-PPS-MGG

 DR. LIAW, et al.,

                     Defendants.

                                         ORDER

       Nolan McDandal, a prisoner without a lawyer, filed a motion to reconsider the

order denying a preliminary injunction. ECF 22. In a previous order, I denied

McDandal’s motion for a preliminary injunction based in part on the bare-bones nature

of the allegations. ECF 16. In the instant motion, McDandal elaborates on his need for

medical treatment, including excruciating wrist pain and open, bleeding sores due to

cracked, dry skin. He also expounds on why he believes Dr. Liaw acted with deliberate

indifference, including his five-year history of treatment for these conditions, his verbal

disagreement with Dr. Liaw, and the immediate cessation of treatment that followed as

his medical conditions became more severe. Based on these additional allegations, I will

reconsider whether McDandal is entitled to a preliminary injunction -- but only after

providing prison officials with an opportunity to respond.

       In the instant motion, McDandal requests an injunctive order for adequate

medical treatment for carpal tunnel syndrome and dry skin, including pain medication,

skin creme, and carpal tunnel surgery. Notably, “[t]he PLRA circumscribes the scope of
the court’s authority to enter an injunction in the corrections context. Where prison

conditions are found to violate federal rights, remedial injunctive relief must be

narrowly drawn, extend no further than necessary to correct the violation of the Federal

right, and use the least intrusive means necessary to correct the violation of the Federal

right.” Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (quotation marks and citation

omitted). Therefore, injunctive relief, if granted, will be limited to requiring the

defendants to provide medical treatment as required by the Eighth Amendment.

       As a final matter, despite the urgent nature of the instant motion, it appears that

none of the defendants have yet been served. The Warden of the Westville Correctional

Facility has both the authority and the responsibility to ensure that McDandal receives

the medical treatment to which he is entitled under the Eighth Amendment. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, the Warden will be

added as a defendant for purposes of the instant motion and the injunctive relief claim.

       For these reasons, the court:

       (1) DIRECTS the clerk to add the Warden of the Westville Correctional Facility as

a defendant;

       (2) GRANTS Nolan McDandal leave to proceed on a claim for injunctive relief

against the Warden of the Westville Correctional Facility in his official capacity to

obtain medical treatment for carpal tunnel syndrome and dry skin as required by the

Eighth Amendment;

       (3) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on the Warden of the Westville Correctional Facility at the Indiana Department


                                              2
of Correction with a copy of this order, the motion for reconsideration (ECF 22); the

screening order (ECF 17); and the amended complaint (ECF 18).

      (4) ORDERS the Warden of the Westville Correctional Facility to file a response

to the motion for reconsideration, including an explanation of how Nolan McDandal is

receiving medical treatment for carpal tunnel syndrome and dry skin as required by the

Eighth Amendment, by March 6, 2019; and

      (5) ORDERS, pursuant to 42 U.S.C. §1997e(g)(2), the Warden of the Westville

Correctional Facility to respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claims for which the Nolan McDandal has been

granted leave to proceed.

      SO ORDERED.

      ENTERED: February 5, 2019

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
